                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-165-FDW

TREVOR MOHAMMED,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
KENNETH BEAVER, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 25), informing the Court that it has been unable to procure a

waiver of service of process for Defendant Dora Plummer.

       NCPLS represents that Ms. Plummer is no longer a contractual employee of NCDPS and

has provided this Defendant’s last known addresses under seal, (Doc. No. 25). The Clerk of Court

is directed to notify the U.S. Marshal that Defendant Plummer needs to be served with the

summons and Amended Complaint, (Doc. No. 15), in accordance with Rule 4 the Federal Rules

of Civil Procedure. If Defendant Plummer cannot be served at the address provided by the NCDPS,

the U.S. Marshal shall be responsible for locating her home address so that she may be served.

See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P.

4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a United States

Marshal or deputy marshal or by a person specially appointed by the court. The court must so order

if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S.

Marshal is unable to obtain service on Defendant Plummer, the U.S. Marshal shall inform the

                                                 1
Court of the reasonable attempts to obtain service. The U.S. Marshal shall not disclose Defendant’s

home addresses to the pro se incarcerated Plaintiff and shall file any document containing such

address under seal.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Dora Plummer. If the U.S. Marshal is unable to obtain service on this

               Defendant, the U.S. Marshal shall inform the Court of the reasonable attempts to

               obtain service.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of the Amended

               Complaint, (Doc. No. 15), the Sealed Notice containing Defendant Plummer’s last

               known addresses, (Doc. No. 25), and this Order to the U.S. Marshal.



                                           Signed: July 2, 2019




                                                 2
